Case: 1:21-cr-00025-SRC-ACL Doc. #: 14 Filed: 02/05/21 Page: 1 of 2 PageID #: 21




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    ) No. 1:21CR00025 SRC
                                              )
SHAWNEE M. JOHNSON,                           )
                                              )
                       Defendant.             )

                     GOVERNMENT=S MOTION TO WITHDRAW ITS
                      REQUEST FOR DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Julie A. Hunter,

Assistant United States Attorney for said District, and respectfully requests leave of this Court to

allow the Government to withdraw its request for detention and hearing based on the Pretrial

Services Report and recommendation recently received by the undersigned. The government

recommends a $2,000 unsecured bond for defendant.

                                              Respectfully submitted,

                                              SAYLER A. FLEMING
                                              UNITED STATES ATTORNEY


                                              /s/ Julie A. Hunter
                                              JULIE A. HUNTER, #51612MO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              555 Independence, 3rd Floor
                                              Cape Girardeau, MO 63703
                                              (573) 334-3736


                                    CERTIFICATE OF SERVICE
Case: 1:21-cr-00025-SRC-ACL Doc. #: 14 Filed: 02/05/21 Page: 2 of 2 PageID #: 22




       I hereby certify that on February 5, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
following:

Jennifer Booth
Attorney for Defendant

                                             /s/ Julie A. Hunter
                                             Julie A. Hunter, #51612MO
                                             Assistant United States Attorney
